Citation Nr: 1510212	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  09-28 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas O'Shay, Senior Counsel


INTRODUCTION

 The Veteran served on active duty from April 1972 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board videoconference hearing from the RO in May 2012.  A transcript of the hearing has been associated with the record.

In an October 5, 2012 decision, the Board denied service connection for PTSD, denied entitlement to a compensable rating for urethritis for the period prior to November 2, 2009, and denied entitlement to a rating in excess of 40 percent for urethritis for the period from November 2, 2009.  The Board remanded the issue of entitlement to a compensable rating for sinusitis.

The Veteran appealed the October 2012 Board decision to the U.S. Court of Appeals for Veterans Claims (Court), and in a July 2013 Order, the Court granted a Joint Motion for Partial Remand filed by the parties, and vacated the Board's decision only as to the denial of service connection for PTSD, and the denial of a compensable rating for urethritis for the period prior to November 2, 2009.  The case was thereafter returned to the Board.

While the case was in remand status, the RO increased the evaluation assigned the Veteran's sinusitis to 10 percent, effective October 19, 2012.  

In a March 2014 decision, the Board granted entitlement to a compensable rating for urethritis for a portion of the appeal period prior to November 2, 2009.  The Board also granted entitlement to a higher rating for sinusitis for a portion of the appeal period.  The Board remanded the claim seeking service connection for PTSD.  The record shows that the Veteran did not thereafter appeal the urethritis or sinusitis matters to the Court.  Consequently, only the claim seeking service connection for psychiatric disability remains before the Board.

The Board has recharacterized the issue remaining on appeal as one involving psychiatric disability, rather than just PTSD, as the record shows that the Veteran has been diagnosed with a psychiatric disorder other than PTSD.  See Clemons v. Shinseki, 23 Vet.App. 1 (2009).

The Board notes that the Veteran's Virtual VA electronic folder contains a May 2013 supplemental statement of the case, which includes the issue of service connection for degenerative disc disease of the back.  The Board has reviewed the entire claims file, including the electronic record, and notes that there is no rating action denying service connection for a back disorder.  Rather, the rating actions on file show that a back disorder was considered only in connection with a past request for VA pension benefits.  The Board consequently finds that the inclusion of the back disorder in the May 2013 supplemental statement of the case was in error.
 
As noted in the March 2014 Board decision, the record shows that the Veteran has raised the issues of service connection on a secondary basis for bronchitis and gastroesophageal reflux disease.  To date, it does not appear the RO has taken any action on those matters.  Consequently, those matters are again referred to the Agency of Original Jurisdiction for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2014 remand requested that the AOJ schedule the Veteran for a psychiatric examination.  Further, the Board requested that the examiner for that evaluation identify all of the Veteran's psychiatric disorders in accordance with DSM-IV (I.e., the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th edition).  The examiner was further requested to address whether, based on his or her examination of the Veteran, it was at least as likely as not that the Veteran experienced personal assaults in service as claimed, and if so, whether those personal assaults resulted in PTSD.  As to any psychiatric impairments other than PTSD identified, the examiner was requested to provide an opinion as to whether such disorders were etiologically related to service.

The record shows that the Veteran thereafter attended a VA examination in September 2014, which was conducted by a psychologist.  Aside from that failure to comply with the remand instructions, the record shows that the psychologist also relied exclusively on the DSM-V, and did not address the presence of mental impairment in accordance with DSM-IV.  In fact, she specifically pointed out that she was offering her opinions in accordance with DSM-V on the request of VA.  The Board notes that neither the March 2014 Board remand nor the AOJ's instructions to the examiner mention DSM-V; instead, they both specifically instruct the examiner to use the DSM-IV.

(The Board is aware that, effective August 4, 2014, VA amended that portion of the Schedule for Rating Disabilities to remove references to DSM-IV and replace them with references to DSM-V, and to update the nomenclature used to refer to certain mental disorders in accordance with DSM-V.  Those amendments apply to applications for benefits pending before the AOJ on or after August 4, 2014.  See 79 Fed. Reg. 45,093 to 45,103 (Aug. 4, 2014).  In this case, the Veteran's appeal was before the AOJ on that date, as the Board remanded the matter in March 2014.  Nevertheless, the Board's instructions to evaluate the Veteran in accordance with DSM-IV remain controlling.)

The Board also notes that there are inconsistencies within the examination report itself.  The most egregious involves the examiner's acknowledgment of the Veteran's claimed stressor of being physically beaten at least 4 times in prison, followed by the examiner's inexplicable notation that the referenced stressor was not one related to personal assault.  Moreover, the examiner specifically noted that she had not reviewed the physical claims file, but instead had reviewed the electronic version of the claims file located in the Veterans' Benefit Management System.

In short, the September 2014 VA examination is inadequate.  The Board therefore will remand the case for another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA psychiatric examination, to be conducted by a psychiatrist. 

The AOJ should identify for the examiner any stressors which have been verified.  The entire claims file, to include the physical claims file and the electronic claims folders, should be made available to, and reviewed by, the designated examiner. 

The examiner should examine the Veteran, and identify all of the Veteran's psychiatric disorders in accordance with DSM-IV.  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether, based on his or examination of the Veteran, it is at least as likely as not that the Veteran experienced personal assaults in service as claimed, and, if so, whether those personal assaults resulted in PTSD. 

If the examiner diagnoses an acquired psychiatric disorder other than PTSD, the examiner should opine whether it is at least as likely as not (i.e., 50 percent or greater degree of probability) that the disorder is related to the Veteran's period of active military service. 

A thorough explanation for any opinion offered must be provided.

2.  The AOJ should then re-adjudicate the issue on appeal.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if appropriate.  No action is required of the Veteran until he is notified by the RO/AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).   





_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

